Case 1:19-cv-02181-CFC-CJB Document 647 Filed 06/11/21 Page 1 of 25 PageID #: 21240




                                           Redacted- Public Version
Case 1:19-cv-02181-CFC-CJB Document 647 Filed 06/11/21 Page 2 of 25 PageID #: 21241
Case 1:19-cv-02181-CFC-CJB Document 647 Filed 06/11/21 Page 3 of 25 PageID #: 21242




                                        TABLE OF AUTHORITIES

                                                                                                               Page(s)

   Cases

   Dawn Equipment Co. v. Ky. Farms Inc.,
     140 F.3d 1009 (Fed. Cir. 1998) ..........................................................................10
   Duncan Parking Technologies, Inc. v. IPS Group, Inc.,
     914 F.3d 1347 (Fed. Cir. 2019) ..........................................................................19
   Intellectual Sci. & Tech., Inc. v. Sony Elecs., Inc.,
      589 F.3d 1179 (Fed. Cir. 2009) ..........................................................................10

   Ishida Co. v. Taylor,
      221 F.3d 1310 (Fed. Cir. 2000) ..........................................................................10
   Mas-Hamilton Grp. v. LaGard, Inc.,
     156 F.3d 1206 (Fed. Cir. 1998) ..........................................................................18
   MiiCs & Partners, Inc. v. Funai Electric Co.,
      2017 WL 5985561 (D. Del. 2017) ......................................................................16

   Tech. Properties Ltd. v. Huawei Techs. Co.,
      849 F.3d 1349 (Fed. Cir. 2017) ..........................................................................13
   Typhoon Touch Techs., Inc. v. Dell, Inc.,
      659 F.3d 1376 (Fed. Cir. 2011) ..........................................................................16

   United Access Techs., LLC v. AT&T Corp.,
     2021 WL 1840785 (D. Del. 2021) ................................................................18, 19

   Warner-Jenkinson Co. v. Hilton Davis Chem. Co.,
     520 U.S. 17 (1997) ........................................................................................10, 18

   Rules
   Fed. R. Civ. P. 56(a).................................................................................................10




                                                             ii
Case 1:19-cv-02181-CFC-CJB Document 647 Filed 06/11/21 Page 4 of 25 PageID #: 21243




   I.    Nature and Stage of the Proceedings

         Steuben filed this patent-infringement lawsuit in 2010, asserting patents

   against aseptic filling machines Shibuya manufactured and sold to HP Hood. The

   case was transferred to this Court in November 2019. Dkt. 482. Discovery has

   concluded. Trial is set for November 2021.

   II.   Summary of the Argument

         A.     The ’985 patent asserted claims require a first, second, and third

   “supply source” of sterile air. No reasonable jury could conclude that the Hood

   Lines have the requisite three supply sources.

         Steuben’s infringement theory fails as a matter of law because it relies on an

   insupportable claim construction of “supply source” to mean a “flow of air.” Both

   the intrinsic and extrinsic evidence demonstrate that this construction is incorrect.

   In the context of these claims, a skilled artisan would understand “supply source”

   of sterile air to mean “hardware that converts non-sterile air to sterile air.” Steuben

   has not shown—and cannot show—infringement under this construction because

   the                                                       .

         B.     The asserted claims likewise require an “atomizing system” that

   “intermittently add[s]” atomized sterilant to a conduit. The conduit also receives a

   “non-intermittent supply of hot sterile air” from the “second supply source.” The
Case 1:19-cv-02181-CFC-CJB Document 647 Filed 06/11/21 Page 5 of 25 PageID #: 21244




   hot sterile air and the atomized sterilant are applied to the containers during the

   sterilization process.

         No reasonable jury could find that the Hood Lines infringe this limitation.

                                                                                      .

         Steuben does not dispute this fact. Instead, Steuben attempts to avoid it by

   offering three tortured infringement theories. But each fails as a matter of law.

         First, Steuben argues that, as a matter of claim construction, the

   “intermittently added” limitation does not actually require sterilant to be

   intermittently added and instead is infringed by the mere capability of

   intermittently adding sterilant. Federal Circuit precedent forecloses this theory.

         Second, Steuben relies on a Hood document that it claims

                                                                       . But Defendants

   have offered uncontroverted evidence that the machine described in this document

                                           . This theory thus fails as a matter of law too.

         Third, Steuben advances a doctrine-of-equivalents argument, asserting that

   the Hood Lines’



                                                      are equivalent to the claimed

   intermittent addition of atomized sterilant. This theory fails because it vitiates the

   limitation requiring intermittent addition of atomized sterilant.


                                              2
Case 1:19-cv-02181-CFC-CJB Document 647 Filed 06/11/21 Page 6 of 25 PageID #: 21245




          The Court should grant summary judgment of non-infringement.

   III.   Statement of Facts

          A.    The ’985 patent

          The ’985 patent claims a sterilization apparatus with three “supply sources”

   of sterile air. SUMF ¶1. Air from the first supply source atomizes the sterilant; air

   from the second supply source blows the atomized sterilant onto the containers;

   and air from the third supply source activates and dries the sterilant on the

   container surface. Ex. O, 2:42-50, 9:31-34, 9:63-67, 12:30-37.

          Figure 21 (annotated below) depicts the first and second supply sources.




   The first supply of sterile air comes from sterile filter 340 through conduit 346 and

   then conduit 348. Id., 9:9-30. The second supply of sterile air comes from sterile


                                             3
Case 1:19-cv-02181-CFC-CJB Document 647 Filed 06/11/21 Page 7 of 25 PageID #: 21246




   filter 372 and then joins the first supply of sterile air in conduit 348. Id., 9:46-58.

   “[T]he second supply of hot sterile air is continuously blowing, whereas the first

   supply of sterile air and hydrogen peroxide [i.e., sterilant] in conduit 346 is

   intermittent corresponding to the movement of the bottles 12.” Id., 10:1-4. The

   third supply of sterile air, which passes through conduit 148, comes from “sterile

   air supply system 146,” id., 12:30-34, highlighted below:




         Thus, each of the three sources of sterile air in the patented machine is an

   independent piece of hardware that converts non-sterile air to sterile air.

         B.     The Hood Lines

         Steuben accuses HP Hood’s P4, P6, and P7 Lines of infringing the ’985

   patent. SUMF ¶2. The Hood Lines differ in substantial ways from the patented

   bottling apparatus. Two differences are relevant here.



                                               4
Case 1:19-cv-02181-CFC-CJB Document 647 Filed 06/11/21 Page 8 of 25 PageID #: 21247




         1
          Larger versions of these schematics are attached to the accompanying
   Statement of Undisputed Material Facts.

                                          5
Case 1:19-cv-02181-CFC-CJB Document 647 Filed 06/11/21 Page 9 of 25 PageID #: 21248
Case 1:19-cv-02181-CFC-CJB Document 647 Filed 06/11/21 Page 10 of 25 PageID #: 21249




                                         7
Case 1:19-cv-02181-CFC-CJB Document 647 Filed 06/11/21 Page 11 of 25 PageID #: 21250




                                         8
Case 1:19-cv-02181-CFC-CJB Document 647 Filed 06/11/21 Page 12 of 25 PageID #: 21251




                                         9
Case 1:19-cv-02181-CFC-CJB Document 647 Filed 06/11/21 Page 13 of 25 PageID #: 21252




   IV.   Argument

         A.     Legal Standard
         Summary judgment of non-infringement is appropriate if “no reasonable

   jury could find infringement.” Ishida Co. v. Taylor, 221 F.3d 1310, 1315 (Fed. Cir.

   2000); Dawn Equipment Co. v. Ky. Farms Inc., 140 F.3d 1009, 1017 (Fed. Cir.

   1998); see Fed. R. Civ. P. 56(a). To avoid summary judgment, “a patentee’s expert

   must set forth the factual foundation for his infringement opinion in sufficient

   detail for the court to be certain that features of the accused product would support

   a finding of infringement” under the correct claim construction. Intellectual Sci. &

   Tech., Inc. v. Sony Elecs., Inc., 589 F.3d 1179, 1183 (Fed. Cir. 2009).

         With respect to doctrine-of-equivalents infringement theories, the Supreme

   Court has made clear that “district courts are obliged to” grant summary judgment

   of non-infringement “[w]here the evidence is such that no reasonable jury could

   determine two elements to be equivalent.” Dawn Equipment, 140 F.3d at 1017

   (quoting Warner-Jenkinson Co. v. Hilton Davis Chem. Co., 520 U.S. 17 (1997)).



                                            10
Case 1:19-cv-02181-CFC-CJB Document 647 Filed 06/11/21 Page 14 of 25 PageID #: 21253




         B.     The Hood Lines do not have                                           .

                1.     The proper construction of “supply source” of sterile air is
                       “hardware that converts non-sterile air to sterile air,” and
                       the “first,” “second,” and “third” supply sources must be
                       separate.
         The asserted claims cover a sterilization apparatus with “first,” “second,”

   and “third” supply sources of sterile air. SUMF ¶1. The Court deferred

   construction of these terms at the Markman hearing. Dkt. 531, 7.

         A “supply source” of sterile air should be construed as “hardware that

   converts non-sterile air to sterile air.” And the three supply sources must be

   separate from one another. This construction is consistent with the specification,

   which states that the invention “includes a plurality of sterile air supply sources,”

   each producing air that serves a different function: air from the first supply source

   “atomize[s] a sterilant,” air from the second supply source “provide[s] hot sterile

   air to the atomized sterilant,” and air from the third supply source “provide[s] hot

   sterile air for activating and drying the sterilant.” Ex. O, 2:40-48. This construction

   is consistent with the understanding of a skilled artisan. Ex. Q ¶¶145-151. And it is

   consistent with the Court’s comments at the Markman hearing. As the Court

   observed, “whatever structure within which [the sterilization] is done…that

   becomes a supply source.” Markman Hr’g Tr. 105:11-14. And the three “supply

   sources” are “clearly different.” Id. 101:14-17; id. 110:20-111:3 (supply sources

   “have to be different” and cannot be “one source of supply with three pipes”).


                                             11
Case 1:19-cv-02181-CFC-CJB Document 647 Filed 06/11/21 Page 15 of 25 PageID #: 21254




         Steuben agrees that the three supply sources must be separate. Ex. P ¶356.

   But Steuben’s expert’s infringement analysis construes “supply source” to mean

   simply a “flow of sterile air.” Id. This position is directly contrary to the Court’s

   statement that “the first supply source of sterile air is not referring to hot sterile

   air.” Markman Hr’g Tr. 104:22-23.

         Beyond the Court’s comments at the Markman hearing, there are two

   additional reasons why Defendants’ construction is correct and Steuben’s is wrong.

         First, Steuben’s proposed construction makes hash of the remaining claim

   language. Claim 1, for example, recites that “sterile air from the first supply

   source” is mixed with sterilant. If “supply source” itself meant the air, this phrase

   would make no sense. Claim 6 recites that “the second supply source of non-

   intermittent hot sterile air further includes a humidity control system.” It would

   make no sense to add a “humidity control system” to a “flow” of air, but it is

   “perfectly logical to add such a control system to a piece of hardware that converts

   nonsterile air to sterile air.” Ex. Q ¶148. Finally, claim 12 recites that the “supply

   source of sterilant further includes a spoon dipper apparatus.” Again, it only makes

   sense to add a spoon dipper apparatus to hardware. Id. ¶149. 2


         2
            Claim 8 recites that the “third supply source of hot sterile drying air is
   applied to the container for about 24 seconds.” Ex. O, 20:13-15; see also id.,
   19:58-60 (reciting application of “atomized sterilant and the second supply source
   of hot sterile air on to the container”). Steuben’s expert has argued that “if ‘supply
   source’ refers to a flow of air, th[is] claim makes sense because it would recite that

                                               12
Case 1:19-cv-02181-CFC-CJB Document 647 Filed 06/11/21 Page 16 of 25 PageID #: 21255




         Second, during reexamination, the patentee’s expert argued that the

   Andersson reference did not have three supply sources because it “us[ed] only one

   source of air for both atomizing and drying.” SUMF ¶14. Thus, even Steuben’s

   own reexamination expert agreed that a single source of air split into two different

   “flows” is still a single “supply source.” Steuben’s current position must be

   rejected because it is flatly inconsistent with how the patentee characterized his

   invention to the U.S. Patent Office. See Tech. Properties Ltd. v. Huawei Techs.

   Co., 849 F.3d 1349, 1357-58 (Fed. Cir. 2017).

                2.    Under the proper construction, the Hood Lines do not
                      infringe because


         As explained above, the Hood Lines have




         Steuben has offered no contrary evidence. Dr. Sharon analyzes infringement

   only under his incorrect interpretation of “supply source” as a “flow of air.” Ex. P

   ¶¶367-368, 375-377, 407-408; Ex. S, 72:19-73:9, 75:17-25, 78:6-18; 106:18-107:3.



   the flow of air is applied to the bottles for 24 seconds.” Ex. P ¶358. But any
   linguistic difficulty with claim 8 resulting from Defendants’ construction pales in
   comparison to the problems Steuben’s construction introduces with claims 1, 6,
   and 12.

                                            13
Case 1:19-cv-02181-CFC-CJB Document 647 Filed 06/11/21 Page 17 of 25 PageID #: 21256
Case 1:19-cv-02181-CFC-CJB Document 647 Filed 06/11/21 Page 18 of 25 PageID #: 21257




         C.      The Hood Lines do not infringe the “wherein said atomized
                 sterilant is intermittently added to said conduit” limitation of the
                 asserted claims.
         Both asserted claims also require an “atomizing system producing an

   atomized sterilant” that is coupled to a conduit. The atomized sterilant is

   “intermittently added” to the conduit. Ex. O, 19:56-57. The Court construed

   “intermittently added” to mean “in a non-continuous manner.” Dkt. 531, 7.

         No reasonable jury could conclude that the Hood Lines infringe this

   limitation.



                                                                          This difference

   makes sense given the differences in the patented and accused machines: the

   patented machine sterilizes bottles intermittently in batches, so continuously

   adding sterilant would be wasteful.




         Dr. Sharon has offered three infringement theories for this limitation. Each

   fails as a matter of law.

         1.      Dr. Sharon’s first theory is that the claim merely requires the

   capability of intermittently adding atomized sterilant to the conduit. Ex. P ¶¶383-




                                             15
Case 1:19-cv-02181-CFC-CJB Document 647 Filed 06/11/21 Page 19 of 25 PageID #: 21258




   384. From this premise, Dr. Sharon argues that the Hood Lines infringe because

   they could be altered                                          . Id.

         The premise fails as a matter of claim construction. The claim requires that

   “said atomized sterilant is intermittently added to said conduit.” That means that

   the sterilant is actually added intermittently—not that the apparatus is merely

   capable of intermittently adding sterilant or could be altered to do so. See Typhoon

   Touch Techs., Inc. v. Dell, Inc., 659 F.3d 1376, 1381-82 (Fed. Cir. 2011) (term

   “operating in conjunction” required actually operating in conjunction, meaning that

   accused device that had capability to operate in conjunction with, but was not

   configured to do so, did not infringe); MiiCs & Partners, Inc. v. Funai Electric

   Co., 2017 WL 5985561, *1-4 (D. Del. 2017) (limitation reciting “liquid crystal

   layer being divided into a plurality of regions having different orientation of liquid

   crystal for one of said pixel electrodes” specified structural requirement and did

   not mean merely that crystal layer was capable of being so divided).

         Moreover, even if Dr. Sharon’s claim construction were correct, his theory

   would still fail. Dr. Sharon admitted that he has not “done the detailed analysis” to

   determine whether the Hood Lines

                     . Ex. S, 111:23-112:1.

         2.     Dr. Sharon’s second theory is based on a document—




                                              16
Case 1:19-cv-02181-CFC-CJB Document 647 Filed 06/11/21 Page 20 of 25 PageID #: 21259
Case 1:19-cv-02181-CFC-CJB Document 647 Filed 06/11/21 Page 21 of 25 PageID #: 21260




   transferring atomized sterilant from the atomizing system to a container of

   foodstuffs, on the other. Ex. P ¶¶394-403; Ex. R ¶105.

         This strained argument suffers from myriad fatal flaws. For present

   purposes, it is sufficient to identify only one: this theory would vitiate entirely the

   claim limitation requiring that atomized sterilant be intermittently added to a

   conduit.




                                                            See Mas-Hamilton Grp. v.

   LaGard, Inc., 156 F.3d 1206, 1213 (Fed. Cir. 1998) (noting the substantial

   difference between continuous and intermittent motion). It would thus be legally

   improper to bring these machines within the scope of the claim. See Warner-

   Jenkinson, 520 U.S. at 29, 40 (doctrine of equivalents cannot be applied “to

   eliminate completely any [claimed] elements”); United Access Techs., LLC v.

   AT&T Corp., 2021 WL 1840785, at *5 (D. Del. 2021) (granting summary

   judgment of non-infringement under doctrine of equivalents because patentee’s

   theory would vitiate claim limitation).




                                              18
Case 1:19-cv-02181-CFC-CJB Document 647 Filed 06/11/21 Page 22 of 25 PageID #: 21261




         The Federal Circuit’s decision in Duncan Parking Technologies, Inc. v. IPS

   Group, Inc., 914 F.3d 1347 (Fed. Cir. 2019), is instructive. The patent claimed a

   parking meter with buttons on its cover panel, which was part of the device’s

   housing. Id. at 1362. The patentee argued that a meter with buttons attached to the

   device itself infringed under the doctrine of equivalents. Id. The Court rejected that

   argument because the patentee’s theory “would essentially void the claim

   limitation” requiring buttons on the cover panel. Id.

         The same conclusion is appropriate here. Steuben’s doctrine-of-equivalents

   theory would vitiate the “intermittently added to [the] conduit” “between [the]

   atomizing system and [the] container” limitation. That would be particularly

   improper given that the claim itself distinguishes “intermittent” and “non-

   intermittent” application. Compare Ex. O, 19:52-55 (“non-intermittent supply of

   hot sterile air”), with id. 19:56-57 (“atomized sterilant is intermittently added to

   said conduit”). Steuben’s theory therefore fails as a matter of law.

   V.    Conclusion

         The Court should grant summary judgment of non-infringement of the ’985

   patent.




                                             19
Case 1:19-cv-02181-CFC-CJB Document 647 Filed 06/11/21 Page 23 of 25 PageID #: 21262




                                             Respectfully submitted,

                                             /s/ Nathan R. Hoeschen
                                             Karen E. Keller (No. 4489)
                                             Jeff Castellano (No. 4837)
                                             Nathan R. Hoeschen (No. 6232)
                                             SHAW KELLER LLP
    OF COUNSEL:                              I.M. Pei Building
    J.C. Rozendaal                           1105 North Market Street, 12th Floor
    Byron L. Pickard                         Wilmington, DE 19801
    Michael E. Joffre                        (302) 298-0700
    Deirdre M. Wells                         kkeller@shawkeller.com
    William H. Milliken                      jcastellano@shawkeller.com
    Jean Paul Y. Nagashima                   nhoeschen@shawkeller.com
    Anna G. Phillips
    Robert E. Niemeier                       Attorneys for Defendants Shibuya
    STERNE, KESSLER, GOLDSTEIN               Hoppmann Corporation, Shibuya
     & FOX P.L.L.C                           Kogyo Co., Ltd., and HP Hood LLC
    1100 New York Avenue NW, Suite 600
    Washington, DC 20005
    (202) 371-2600


    Dated: June 4, 2021




                                        20
Case 1:19-cv-02181-CFC-CJB Document 647 Filed 06/11/21 Page 24 of 25 PageID #: 21263




                          CERTIFICATE OF COMPLIANCE

         I hereby certify that the foregoing Defendants’ Opening Brief in Support

   of Their Motion for Summary Judgment (No. 2) of Non-Infringement of U.S.

   Patent No. 6,702,985 complies with the typeface requirements and word limits of

   Paragraph 18 of the Scheduling Order entered in this case (D.I. 512). This brief has

   been prepared in 14-Point Times New Roman and contains 3,250 words, excluding

   the cover page, table of contents, table of authorities, signature block, and this

   certificate of compliance. Defendants’ case dispositive motions and Daubert

   motions combined contain 12,500 words or less.



                                           /s/ Nathan R. Hoeschen
                                           Nathan R. Hoeschen (No. 6232)
                                           SHAW KELLER LLP
                                           I.M. Pei Building
                                           1105 North Market Street, 12th Floor
                                           Wilmington, DE 19801
                                           (302) 298-0700
                                           nhoeschen@shawkeller.com




                                             21
Case 1:19-cv-02181-CFC-CJB Document 647 Filed 06/11/21 Page 25 of 25 PageID #: 21264




                                   CERTIFICATE OF SERVICE

          I, Nathan R. Hoeschen, hereby certify that on June 4, 2021, this document was served on

   the persons listed below in the manner indicated:

          BY EMAIL                                        Cook Alciati
          Timothy Devlin                                  GARDELLA GRACE
          DEVLIN LAW FIRM LLC                             80 M Street SE, 1st Floor
          1526 Gilpin Avenue                              Washington, DC 20003
          Wilmington, DE 19806                            (703) 556-9600
          (302) 449-9010                                  calciati@gardellagrace.com
          Fax: (302) 353-4251
          tdevlin@devlinlawfirm.com


          Olivia E. Marbutt
          KENT & RISLEY LLC
          5755 N. Point Parkway, Suite 57
          Alpharetta, GA 30022
          (404) 855-3865
          oliviamarbutt@kentrisley.com

                                                       /s/ Nathan R. Hoeschen
                                                       Karen E. Keller (No. 4489)
                                                       Jeff Castellano (No. 4837)
                                                       Nathan R. Hoeschen (No. 6232)
                                                       SHAW KELLER LLP
                                                       I.M. Pei Building
                                                       1105 North Market Street, 12th Floor
                                                       Wilmington, DE 19801
                                                       (302) 298-0700
                                                       kkeller@shawkeller.com
                                                       jcastellano@shawkeller.com
                                                       nhoeschen@shawkeller.com
                                                       Attorneys for Defendants Shibuya
                                                       Hoppmann Corporation, Shibuya Kogyo
                                                       Co., Ltd., and HP Hood LLC
